Citation Nr: 9904605	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-23 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability 
secondary to service-connected disability.

2.  Entitlement to an increased rating for dermatitis with 
pitting of the fingernails, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
recurrent sprain of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1949 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
disability secondary to service-connected disability is not 
plausible.

2.  The veteran's service-connected dermatitis with pitting 
of the fingernails is manifested by exfoliation involving an 
exposed surface, but constant exudation or itching or 
extensive lesions or marked disfigurement are not 
demonstrated.

3.  The veteran's service-connected recurrent sprain of the 
left ankle is manifested by slight ankle disability, but 
moderate ankle disability is not demonstrated and range of 
motion is from 20 degrees dorsiflexion to 40 degrees plantar 
flexion.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability secondary to service-connected disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation greater than 10 percent 
for dermatitis with pitting of the fingernails have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7806, 7813 
(1998).

3.  The criteria for a 10 percent evaluation for recurrent 
sprain of the left ankle have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Codes 5262, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disability

The threshold question is whether the veteran's claim of 
entitlement to service connection for a back disability 
secondary to service-connected disability is well grounded 
under 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or a medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In order for a claim for secondary 
service connection to be well grounded there must be evidence 
both of a current disability and of an etiological 
relationship between that disability and service-connected 
disability.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The report of an April 1997 X-ray of the veteran's low back 
reflects the impression of minimal degenerative arthritic 
changes of the lumbar spine.

Reports of VA fee-basis July 1997 examination and X-ray 
reflect that the veteran had disc degeneration at L5 - S1 
with chronic low back pain secondary to degenerative joint 
disease and degenerative disc disease.

In order for the veteran's claim of entitlement to service 
connection for a back disability secondary to service-
connected disability to be well grounded, he must submit 
medical evidence indicating that he currently has this 
disability and that it is proximately due to or the result 
of, or has been chronically worsened by, service-connected 
disability.  There is competent medical evidence that the 
veteran currently has degenerative joint disease and 
degenerative disc disease of the low back.  Therefore, there 
is competent medical evidence that he currently has a back 
disability.  However, there is no competent medical evidence 
that associates this back disability with the veteran's 
service-connected recurrent sprain of the left ankle.  The 
veteran and his spouse have offered testimony, that is 
presumed credible for purposes of this decision, relating to 
the belief that the left ankle causes the veteran to alter 
his gait resulting in disability of the low back.  However, 
as lay persons, they are not qualified to establish a medical 
diagnosis or show a medical etiology merely by their 
assertions, as such matters require medical expertise.  See 
Grottveit and Espiritu.  The Board therefore concludes that 
without the requisite competent medical evidence establishing 
that the veteran's currently manifested back disability is 
proximately due to or the result of, or has been chronically 
worsened by, his service-connected recurrent sprain of the 
left ankle, the claim of entitlement to service connection 
for a back disability secondary to service-connected 
disability is not well grounded.  See Jones.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  Treatment records have been 
obtained and the veteran has been afforded a VA fee-basis 
examination.  The Board observes that the veteran has 
indicated that his skin disorder is more symptomatic when it 
is hot and humid outside.  The Board notes that the 
dermatology examination was accomplished in July.  Therefore, 
the Board is satisfied that all available relevant evidence 
that may be obtained has been obtained regarding the claims, 
and that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Dermatitis

The report of a July 1997 VA fee-basis dermatology 
examination reflects that the veteran reported a history of 
recurrent skin blistering and indicated that, when his skin 
is breaking out and cracking, he developed cellulitis.  On 
examination there was a scaling and papular erythematosus 
rash to the palmar aspects of the hands and feet as well as 
the lower extremities.  The impression was dyshidrotic eczema 
and recurrent cellulitis secondary to the eczema, remote and 
currently without clinical consequence.

During the veteran's personal hearing, held before a hearing 
officer at the RO in November 1997, the veteran indicated 
that he had a cream that he applied 2 or 3 times a day to his 
skin.  He indicated that his skin disorder was more active in 
the summer but never completely went away.  He reported that 
there were blisters that would crack open and then he would 
get blood poisoning.

The veteran's dermatitis has been evaluated under Diagnostic 
Code 7813.  Diagnostic Code 7813 is rated under Diagnostic 
Code 7806 for eczema.  Diagnostic Code 7806 provides that 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent evaluation 
will be assigned.  Where there is exudation or itching that 
is constant, extensive lesions, or marked disfigurement, a 30 
percent evaluation will be assigned.

It is neither asserted nor shown by competent medical 
evidence that there is marked disfigurement, constant 
exudation or itching, or extensive lesions.  The competent 
medical evidence, reported in an examination that was 
accomplished during a time of year when the veteran reports 
that his skin condition is most active, reflects that the 
veteran has exfoliation on an exposed surface area or an 
extensive area.  Therefore, the evidence reflects that the 
symptomatology associated with the veteran's dermatitis with 
pitting of the fingernails more nearly approximates the 
criteria for a 10 percent evaluation.  Further, since none of 
the symptomatology associated with a higher evaluation is 
shown, a preponderance of the evidence is against an 
evaluation greater than the 10 percent that has been 
assigned.

Left Ankle

The report of an April 1997 VA X-ray of the veteran's left 
ankle reflects that there was no significant bone pathology.  
The report of a July 1997 VA fee-basis X-ray of the veteran's 
left ankle reflects that there was mild deformity of the 
posterior aspect of the distal left tibia that may be post-
traumatic in origin.  The report of a July 1997 VA fee-basis 
orthopedic examination reflects that on examination of the 
left ankle there was no bony tenderness, deformity, 
discoloration, or soft tissue swelling.  Range of motion was 
accomplished from 20 degrees' dorsiflexion to 40 degrees' 
plantar flexion.  The impression included chronic left ankle 
pain secondary to recurrent ankle sprains with the initial 
injury dating to 1952 with X-rays noting a post-traumatic 
deformity to the posterior aspect of the distal left tibia 
that was likely the result of an undiagnosed fracture that 
was remote and likely a component of the veteran's current 
complaint of recurrent left ankle sprains and recurrent left 
ankle pain.

During the veteran's personal hearing in November 1997, 
testimony was offered with respect to recurrent left ankle 
pain that he described as constant.  He indicated that he had 
been prescribed an air cast.

The veteran's service-connected left ankle disability has 
been evaluated under the provisions of Diagnostic Code 5271.  
Diagnostic Code 5271 provides that where there is moderate 
limited motion of the ankle a 10 percent evaluation will be 
assigned.  Where there is marked limited motion of the ankle 
a 20 percent evaluation will be assigned.  Normal range of 
motion of the ankle is 20 degrees' dorsiflexion and 45 
degrees' plantar flexion.  38 C.F.R. § 4.71 Plate II (1998).  
The record reflects that even with the veteran's reported 
pain he retained motion of the ankle from 20 degrees' 
dorsiflexion to 40 degrees' plantar flexion.  Therefore, a 
preponderance of the evidence is against a compensable 
evaluation under Diagnostic Code 5271 because moderate 
limitation of motion is not shown.

Diagnostic Code 5262 provides that where there is impairment 
of the tibia with slight ankle disability a 10 percent 
evaluation will be assigned.  Where there is impairment of 
the tibia with moderate ankle disability a 20 percent 
evaluation will be assigned.  The evidence reflects that the 
deformity of the posterior aspect of the distal left tibia 
has been described by competent medical evidence as mild.  
Further, the competent medical evidence reflects that the 
primary symptom associated with the veteran's service-
connected left ankle disability is chronic pain secondary to 
recurrent ankle sprains.  With consideration that deformity 
of the posterior aspect of the distal left tibia has been 
associated with the veteran's complaint of recurrent left 
ankle sprain and left ankle pain by competent medical 
evidence, the Board concludes that the evidence is at least 
in equipoise with respect to whether or not the symptoms 
associated with his service-connected left ankle disability 
more nearly approximate slight ankle disability as indicated 
by Diagnostic Code 5262.  In resolving all doubt in the 
veteran's behalf, a 10 percent evaluation for slight ankle 
disability under Diagnostic Code 5262 is warranted.  However, 
with consideration that competent medical evidence indicates 
that there is no bony tenderness, deformity, discoloration, 
or soft tissue swelling, and the deformity has been described 
as mild, a preponderance of the evidence is against an 
evaluation greater than 10 percent under Diagnostic Code 5262 
because moderate ankle disability has not been shown or 
approximated.

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule, noting that the veteran's service-connected 
left ankle disability or dermatitis has not caused marked 
interference with his employment and has not required recent 
hospitalization.


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a back disability secondary to service-
connected disability not having been submitted, the appeal 
with respect to this issue is denied.  

An increased rating for dermatitis with pitting of the 
fingernails is denied.

An increased rating of 10 percent for recurrent sprain of the 
left ankle is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

